TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00650-CV


Chisholm Trail Elks Lodge No. 2659, Appellant

v.

MT Falkin Investments, L.L.C., Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. D-1-GN-11-001473, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

PER CURIAM

		Appellant, Chisholm Trail Elks Lodge No. 2659 (the "Elks Lodge"), has filed a
motion to abate this appeal.  Appellee, MT Falkin Investments, L.L.C. ("MT Falkin"), opposes the
motion.  This appeal, along with a separate appeal filed by MT Falkin and assigned cause number
03-11-00888-CV, arises from a dispute between MT Falkin and the Elks Lodge concerning alleged
breaches of a commercial lease agreement.  In this appeal, the Elks Lodge appeals the trial court's
final judgment nunc pro tunc in favor of MT Falkin.  In cause number 03-11-888-CV, MT Falkin
appeals the trial court's grant of final summary judgment that MT Falkin take nothing by its claims
against the Elks Lodge.
		In support of its motion to abate, the Elks Lodge argues that if this Court affirms the
summary judgment in cause number 03-11-00888-CV then the issues presented in the instant appeal
will be rendered moot.  Accordingly, the Elks Lodge contends that in order to "avoid a significant
waste of judicial resources and attorney's fees" this Court should abate this appeal "and should not
proceed unless and until the summary judgment is overturned on appeal."  Based on a review of
the record, including the motion for summary judgment filed in cause number 03-11-00888-CV,
we agree that this Court's decision in cause number 03-11-00888-CV may render the issues
presented in this appeal moot.  Accordingly, in the interest of conserving judicial resources, we
grant the motion to abate.  Tex. R. App. P. 2.
		We hereby suspend all appellate deadlines and abate this appeal until further order
of this Court or until such time as this Court renders judgment or otherwise disposes of cause
number 03-11-00888-CV.  The Elks Lodge shall submit a status report no later than fifteen (15) days
following the rendition of judgment or other act of this Court reinstating this appeal.

Before Justices Puryear, Henson and Goodwin
Abated
Filed:   April 27, 2012